Citation Nr: 0948798	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  08-15 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from January 1952 to 
November 1952. The appellant is the surviving spouse of the 
Veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the appellant's claim of 
entitlement to DIC under 38 U.S.C.A. § 1318.

The Veteran died in January 2007, and in March 2007, the 
appellant filed a VA Form 21-534.  That form is, by its title 
an application for DIC benefits, including service connection 
for the cause of the Veteran's death.  Although to date VA 
has not considered whether service connection for the cause 
of the Veteran's death is warranted, in her April 2008 
Substantive Appeal that perfected her 1318 claim, the 
appellant asserted that the Veteran's service-connected 
disabilities caused or hastened his death, and in support, 
filed a statement prepared by one of his treating physicians.  
As such, the Board finds that the appellant has asserted a 
claim of service connection for the cause of the Veteran's 
death; this claim is not inextricably intertwined with the 
issue on appeal and is referred to the RO for appropriate 
action.


FINDING OF FACT

1.  The Veteran was not in receipt of compensation at the 100 
percent rate due to service-connected disability for a period 
of at least five years immediately after his discharge from 
active service, or for 10 or more years prior to his death, 
and he was not a former prisoner of war (POW).

2.  The appellant has not asserted that any rating decision 
issued during the Veteran's lifetime contained clear and 
unmistakable error.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  

The appellant seeks entitlement to Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C.A. § 1318.  The Veteran was 
discharged from service in November 1952 and he died in 
January 2007.  At the time of his death, service connection 
was in effect for left knee disability and right knee 
disability, which were rated as 30 and 40 percent disabling, 
respectively.  In addition, the Veteran was in receipt of a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU), effective July 
30, 1998.  

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased Veteran's surviving spouse in the same manner as if 
the Veteran's death is service-connected, even though the 
Veteran died of nonservice-connected causes, if the Veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the Veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
Veteran's release from active duty and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
Veteran was a former prisoner of war who died after September 
30, 1999.  The total rating may be either schedular or based 
upon unemployability.  38 U.S.C.A. § 1318.

In essence, the only possible ways of prevailing on a claim 
for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the 
statutory duration requirements for a total disability rating 
at the time of death; (2) to show that such requirements 
would have been met, but for clear and unmistakable error in 
a previous decision; or (3) to show that service department 
records in existence at the time of a prior VA decision that 
were not previously considered by VA provide a basis for 
reopening a claim finally decided during the Veteran's 
lifetime and for awarding a total service-connected 
disability rating retroactively.  38 C.F.R. § 3.22.

Based on the evidence of record, the Board finds that the 
requirements of 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 for 
an award of DIC benefits are clearly not met.  First, the 
Veteran plainly did not meet the durational requirement for a 
TDIU rating under 38 U.S.C.A. § 1318.  As noted above, he was 
discharged from service in November 1952 and died in January 
2007.  Further, the TDIU award was effective July 30, 1998, 
and thus he was not rated totally disabled for a continuous 
period of at least 10 years immediately preceding death; nor 
was he rated totally disabling continuously since his release 
from active duty and for a period of not less than five years 
immediately preceding death.  In addition the Veteran was not 
a former POW.  

Further, the Board has considered whether there were service 
department records in existence at the time of a prior VA 
decision that were not previously considered by VA and that 
provide a basis for reopening a claim finally decided during 
the Veteran's lifetime and for awarding a total service-
connected disability rating retroactively.  In this regard, 
the Board has identified no such records that establish that 
he was entitled to a total service-connected disability 
rating for the requisite time period.

Where the law and not the evidence is dispositive in a case, 
entitlement to the VA benefits sought must be denied due to 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, (1994).  Accordingly, for the reasons discussed 
above, the Board finds that the appellant is not entitled to 
DIC benefits under 38 U.S.C.A. § 1318.

In reaching this determination, it is sympathetic to the 
appellant's claim and does not wish in any way to diminish 
the Veteran's service.  However, the Board is precluded from 
granting the claims on an equitable basis and instead is 
constrained to follow the specific provisions of law.  See 38 
U.S.C.A. § 7104(c) (West 2008).


ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1318, is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


